Citation Nr: 1026896	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-10 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether an overpayment of pension benefits totaling 
$23,222.34 was properly created and calculated.

2.  Whether overpayments of pension benefits in the amounts of 
$9,625, $987, and $22,667 were properly created and calculated.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946 and from August 1950 to February 1952.  The Veteran was 
declared incompetent to handle the disbursement of funds in an 
April 2002 rating decision, and the appellant is the Veteran's 
guardian and daughter.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision of the Milwaukee Pension 
Center to reduce the Veteran's pension benefits following the 
discovery of an overpayment of such benefits.

In April 2010, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims file.

As will be discussed in more detail below, the January 2006 
decision establishing an overpayment of $23,736.83 was 
essentially corrected following the reinstatement of the 
Veteran's aid and attendance benefits in a November 2006 rating 
decision that was implemented in March 2007.  According to the 
Board's calculations, the appellant was overpaid in the amount of 
$23,222.34 due to unverified medical expenses for the period from 
January 2003 through March 2007.  The recalculation of this debt 
is somewhat obscured by the concurrent recalculation of the 
Veteran's aid and attendance benefits, which resulted in an 
underpayment, according to the Board's calculations, of $40,850.  
The Board calculates that this led to a net underpayment of 
$17,627.66.  The issue on appeal has been recharacterized to more 
accurately reflect the issue that is before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of the propriety of overpayments in the amounts of 
$9,625, $987, and $22,677 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A valid overpayment of no more than $20,262.34 was created due to 
the miscalculation of aid and attendance pension benefits based 
on unverifiable unreimbursed medical expenses.  


CONCLUSIONS OF LAW

1.  The overpayment of pension benefits in the amount of 
$23,222.34 was improperly properly calculated.  38 U.S.C.A. §§ 
1521, 5112 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2009).

2.  An overpayment of pension benefits in the amount of 
$20,262.34 was properly created.  38 U.S.C.A. §§ 1521, 5112 (West 
2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Preliminary Matters

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  However, the VCAA 
does not apply to all types of claims.  For example, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving the waiver 
of recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found in Title 38, United States 
Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, 
the statute at issue in this appeal is not found in Chapter 51.  
Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this particular claim, the VCAA is 
inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Analysis

Disability pension will be paid to a veteran of a period of war 
who meets statutorily-defined service, net worth, and annual 
income requirements; and who is permanently and totally disabled 
from nonservice-connected disability not the result of willful 
misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2002 & Supp. 
2009).

The purpose of VA pension benefits is to provide a subsistence 
income for veterans of a period of war who are totally disabled 
and who are otherwise unable to maintain a basic, minimal income 
level.  

Pension is payable at a specified maximum annual pension rate 
(MAPR), which is reduced on a dollar for dollar basis by 
countable income on a 12-month annualized basis.  38 U.S.C.A. §§ 
1503, 1521 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.3, 3.23 
(2009).

In determining annual income, all payments of any kind or from 
any source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included during 
the 12-month annualization period in which received, except for 
listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  
As a general rule, all family income shall be counted in 
determining entitlement to pension, including the income received 
by a dependent spouse.  Social Security Administration (SSA) 
income is not specifically excluded under 38 C.F.R. § 3.272 and 
is therefore included as countable income.

Unreimbursed medical expenses in excess of five percent of the 
MAPR will be excluded from countable income for the same 12-month 
annualization period in which they were paid, regardless of when 
they were incurred.  38 C.F.R. § 3.272(g)(2)(iii).  They must be 
out-of-pocket expenses, for which the veteran received no 
reimbursement, such as through an insurance company.  However, 
medical insurance premiums themselves, as well as the Medicare 
deduction, may be applied to reduce countable income.

Effective December 1, 2002, the MAPR for a veteran with one 
dependent and entitled to aid and attendance was $19,167.  See 38 
C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/rates/pen0102.htm).  Five percent 
of this MAPR is $958.

Effective December 1, 2003, the MAPR for a veteran with one 
dependent and entitled to aid and attendance was $19,570.  See 38 
C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/rates/pen0103.htm).  Five percent 
of this MAPR is $978.

Effective December 1, 2004, the MAPR for a veteran with one 
dependent and entitled to aid and attendance was $20,099.  See 38 
C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/rates/pen0104.htm).  Five percent 
of this MAPR is $1004.

An October 2002 decision granted the Veteran's claim of 
entitlement to disability pension benefits with aid and 
attendance effective April 1, 2002.  

In November 2004, VA sent the appellant a letter informing her 
that VA was conducting a special review of medical expenses that 
were used in determining the pension rate for a random selection 
of beneficiaries.  She was asked to submit verification of all 
medical expenses that were paid by the Veteran in 2003 and 2004.  
This letter states that the Veteran had reported having $34,442 
in medical expenses in 2003, and it was estimated that he would 
have $27,133 in unreimbursed medical expenses in 2004.  

The Veteran's 2003 SSA benefits totaled $11,804.  His wife's SSA 
benefits from the same period totaled $5,696.  His Teamsters 
pension benefits totaled $8,640.  His total 2003 income, prior to 
exclusions, is calculated at $26,140.

The Veteran's 2004 SSA benefits totaled $12,055.  His wife's SSA 
benefits from the same period totaled $5,827.  His Teamsters 
pension benefits totaled $8,640.  His total 2004 income, prior to 
exclusions, is calculated at $26,522.

The Veteran's 2005 SSA benefits totaled $12,055.  His wife's SSA 
benefits from the same period totaled $5,827.  His Teamsters 
pension benefits totaled $9,240.  His total 2005 income, prior to 
exclusions, is calculated at $27,122.

As can be seen in the above numbers, the unreimbursed medical 
expenses for 2003 as originally reported by the appellant exceed 
his pre-exclusions income from that year.  (More precisely, the 
excludable unreimbursed medical expenses, which would be those in 
excess of 5 percent of the year's MAPR, exceed the Veteran's pre-
exclusion income.  For the sake of clarity, all future references 
to "excludable medical expenses" will refer to "verified 
medical expenses in excess of 5 percent of the year's MAPR" 
unless specifically stated otherwise.)  Therefore, the Veteran 
was initially determined to have countable income of $0 for 2003 
and was thus deemed to be eligible for the full MAPR for those 
years.  Dividing the MAPR by 12, the Veteran was awarded monthly 
pension benefits of $1,597 from January 2003 through November 
2003 and of $1,630 for December 2003.  (Even though the 
unreimbursed medical expenses are counted toward the calendar 
year in which they were paid, the yearly legislative increases in 
the MAPR take effect every December.  This is why the pension 
rate changes in December rather than in January.) 

The Board's calculations do not match up precisely with those of 
the Pension Center for the year 2004.  Subtracting $978, which is 
5 percent of the 2004 MAPR, from the reported unreimbursed 
medical expenses of $27,133 for 2004 indicates that the Veteran 
was allowed to subtract $26,155 from his countable income for 
2004.  This would leave a countable income of $367 for 2004 and 
would result in monthly pension benefits of $1600.  The Board 
will ignore its own calculations in favor of the calculations of 
$1627 and $1630 that are variably cited as having been paid to 
the appellant during 2004, as such a reading is more beneficial 
to the Veteran.  

A December 2007 account audit reflects that the Veteran received 
$1630 per month for the months of December 2004 through February 
2005.  This figure is consistent with the premise that the 
Veteran had $0 of countable income for 2005 based on a higher 
amount of excludable unreimbursed medical expenses than income.  

The record reflects that the Veteran's aid and attendance 
benefits were initially discontinued from March 2005 through the 
end of the year based on questions concerning his eligibility for 
pension at the aid and attendance rate.

A May 2005 letter from VA to the appellant notes that she did not 
respond to the November 2004 medical expense verification letter 
and that, consequently, VA was proposing to remove the unverified 
medical expenses from 2003 and 2004.  The January 2006 VA 
decision reflects that VA was able to verify unreimbursed medical 
expenses totaling $7,088 for 2003 and $32,848 for 2004.  It 
projected medical expenses of $9,213 (possibly for both 2005 and 
2006, but this is unclear).

According to the December 2007 account audit, the Veteran was 
actually paid $43,917 from January 2003 through June 2006.  The 
Pension Center recalculated the Veteran's benefit entitlement for 
January 2003 through December 2005 excluding only the 
unreimbursed medical expenses that could be verified by receipt 
or by the payees for these services themselves.  The December 
2007 account audit reflects that, in January 2006, the Veteran 
was determined to only have been entitled to benefits totaling 
$19,349.17 from January 2003 through December 2005.  As verified 
by a February 2006 bill, VA had determined that the Veteran had 
been overpaid $23,736.83 in benefits.  VA withheld funds from the 
Veteran's benefit checks until this bill was paid.  

The Board observes that a majority of the $23,736.83 debt was 
accrued as a result of a recalculation of the Veteran's pension 
entitlement for the year 2003.  As noted above, the monthly 
pension entitlement from January 2003 through November 2003 was 
initially calculated at $1,597.  This figure was based upon 
$34,442 of unreimbursed medical expenses that had been reported 
by the appellant.  The March 2007 calculation only considered 
unreimbursed medical expenses totaling $7,088 to have been 
verified, and would thus only exclude that amount from the 
Veteran's countable income.  This resulted in the January 2006 
determination that the Veteran should only have been receiving 
monthly benefits of $2.91 from January 2003 through November 2003 
and of $3.58 for December 2003 and January 2004.  The adjustment 
of the entire 2003 and January 2004 pension award based on 
verified unreimbursed medical expenses thus accounts for a 
majority of the overpayment.  

The pension entitlement for the rest of 2004 remained essentially 
the same following the January 2006 decision because VA was able 
to verify most of the appellant's unreimbursed medical expenses.  

Another discrepancy appears in the recalculation of the 2005 
benefit entitlement.  The Board notes that the Veteran had 
initially been paid $1,630 per month in January 2005 and February 
2005.  His pension was subsequently discontinued due to confusion 
over whether he still qualified for aid and attendance benefits.  
It appears as though VA was unable to verify many of the 
Veteran's unreimbursed medical expenses for January 2005 and 
February 2005 at the time that the January 2006 decision was 
made, which resulted in an adjustment of entitlement during those 
months to $117.  It further appears as though the Veteran was 
found to only be entitled to pension of $122 per month beginning 
in April 2005 due to a combination of unverified medical expenses 
and pension that was calculated at the regular rate rather than 
the aid and attendance rate.  

In short, the $23,736.83 debt was created because VA could no 
longer exclude unverified medical expenses from the appellant's 
countable income.  However, had the Veteran's aid and attendance 
benefits not been (improperly) terminated in March 2005, 
resulting in an underpayment of benefits beginning in April 2005, 
the net overpayment as calculated in January 2006 would have been 
much larger.
 
The Board wishes to emphasize that both the overpayment based on 
unverified medical expenses and the underpayment based on 
improper discontinuation of aid and attendance benefits affect 
the retroactive calculation of benefits.  First, basic 
entitlement to pension at the aid and attendance level must be 
established.  Because this benefit was discontinued beginning in 
March 2005, the Veteran was not initially paid the monthly 
benefits to which he would later be found to have been entitled 
in the November 2006 rating decision.  

Once the Veteran's eligibility for aid and attendance benefits 
was reestablished in November 2006, VA had to calculate the 
proper rate at which aid and attendance should have been paid.  
As noted above, the purpose of VA nonservice-connected pension 
benefits is to ensure at least a minimum standard of living for 
Veterans of wartime.  The Veteran is entitled to receive a level 
of benefits that, when added to his countable income, equals the 
year's MAPR.  Thus, even if two different veterans are found to 
be eligible for pension benefits at the same MAPR, their monthly 
benefit checks can be very different depending on their countable 
income.  

As noted above, unreimbursed medical expenses in excess of 5 
percent of the MAPR are excluded from countable income.  In the 
case at hand, two very different benefit calculations result 
depending on whether the Veteran can exclude income based on 
medical expenses totaling $34,442 or $7,088 from his countable 
income.

The Veteran's pension benefits had to be recalculated following a 
November 2006 rating decision that reestablished entitlement to 
special monthly pension based on the need for aid and attendance, 
effective May 30, 2005.  The March 2007 award notification letter 
slightly affected the January 2006 decision decreasing the 
monthly pension entitlement for 2003, January 2005, and February 
2005.  It verified that an additional $554 of unreimbursed 
medical expenses had been paid by the appellant to The 
Greenbriars, the facility the Veteran went to in December 2003.  
Thus, the verified unreimbursed medical expenses for 2003 totaled 
$7,642.  The March 2007 notification letter also found that the 
Veteran was entitled to a pension rate of $1,630 during January 
2004.  

More significantly, the March 2007 award letter established a 
monthly pension of $1,674 from April 2005; of $1,743 per month 
from December 2005; and of $1,801 per month from December 2006.  

The Board notes that a December 2007 account audit letter 
includes an April 2007 audit chart reconciling the amount the 
Veteran had actually been paid from January 2003 through March 
2007 as compared with the amount he should have received during 
that period.  This chart reflects that he should have received 
$61,544.66 during that period, but that he had only received 
$43,917.  

The $43,917 that he was actually paid during that period is 
consistent with the Veteran having received between $1597 and 
$1630 per month from January 2003 through February 2005, and it 
accurately reflects that the Veteran had not been paid following 
February 2005.  

The $61,544.66 that he was owed from January 2003 through March 
2007 reflects the adjustments that were made to the Veteran's 
2003, January 2005, and February 2005 pension based on the 
unverified medical expenses from those periods and the 
establishment of his aid and attendance benefits following March 
2005.  

Taking a closer look at the numbers listed on the April 2007 
audit chart, the Board notes that the Veteran was found to have 
been underpaid by $40,850 from January 2003 through March 2007.  
This underpayment was largely caused by the termination of his 
aid and attendance benefits.  The Veteran was also found to have 
been overpaid a total of $23,222.34 during that same period.  
This overpayment was largely caused by the inclusion of 
unverified medical expenses in the Veteran's aid and attendance 
benefit calculations.  In aggregate, the difference between the 
amount the Veteran was underpaid and the amount he still owed VA 
totaled $17,627.66.  

In short, the November 2006 decision reinstating the Veteran's 
aid and attendance benefits invalidated the $23,736.83 debt that 
was assessed against the Veteran in January 2006.  This debt was 
replaced, however, in the March 2007 award letter by a 
recalculated debt of $23,222.34.  The incurrence of this new debt 
was obscured by the fact that VA was found to owe the appellant 
$40,850 in benefits that had not been paid.  In essence, VA 
applied $23,222.34 of the $40,850 underpayment that was owed to 
the appellant to pay off the debt that was created by the 
overpayment.  The remaining $17,627.66 of the underpayment was 
paid directly to the appellant. 

Having explained the nature of the current debt, the Board will 
now consider the validity of the debt itself.  This dispute 
centers on whether VA can verify any additional medical expenses 
from 2003 and whether additional benefits are warranted for 
January 2005 through March 2005.

With respect to the 2003 period, the Board has reviewed the 
evidence and finds that medical expenses in excess of $7,642 
cannot be verified.  Thus, these expenses cannot be excluded from 
the Veteran's countable income for 2003.  The Board notes that 
the record reflects the Veteran was living at the Higher Call 
Nursing Center from January 2002 through December 1, 2003.  A 
December 2006 report of contact with the Nursing Center reflects 
that the appellant paid nursing center expenses out of pocket 
from January 2002 through August 2002.  Thereafter, the Veteran's 
expenses were paid for by Medicare, and the appellant did not pay 
anything.  This information was verified by a resident ledger 
that was later submitted by the Nursing Center.  

In July 2004, VA received a letter from the Oklahoma Department 
of Human Services/Office of Inspector General requesting 
cooperation with an investigation.  This letter states that the 
appellant had not reported the Veteran's VA benefits and that 
these benefits, along with his other income, would render the 
Veteran ineligible for Nursing Home Assistance in Oklahoma.  The 
record includes a November 2004 memorandum to the Inspector 
General, Department of Human Services, State of Oklahoma, 
reflecting that the appellant was assessed as having received an 
overpayment of $50,196.41 of medical services.  The record also 
contains a copy of a $20,000 cashier's check that she paid to the 
Ottawa County District Attorney's Office in July 2006.  The 
appellant has reported that she has also paid an additional 
$5,000 toward settling this debt.  A January 2007 receipt of 
payment from the Victim's Restitution Division of the Thirteenth 
Judicial District of the State of Oklahoma reflects that she has 
a remaining balance of $22,916.31.

As noted above, unreimbursed medical expenses can only be applied 
to reduce countable income in the calendar year in which they 
were paid, regardless of when the underlying debt was incurred.  
Therefore, even if the Board did consider the $50,000 debt for 
medical care that was received in 2003 to have been, in fact, 
incurred in 2003, the fact that no portion of this debt was paid 
by the appellant in 2003 means that this medical expense cannot 
offset income from 2003.  Instead, the portion of this debt that 
was paid off in 2006 must be counted toward the 2006 countable 
income calculation, while payments made in subsequent years are 
applied to the years in which they are made.  To this extent, the 
appellant may use the debt incurred to Ottawa County to offset 
the Veteran's income for purposes of calculating pension 
entitlement.  Because, however, the appellant did not actually 
make a 2003 payment to Ottawa County for any of the approximately 
$50,000 medical expenses that were incurred for services rendered 
in 2003, she cannot apply her Ottawa County debt to offset the 
Veteran's 2003 income.  The Board therefore finds that the 
overpayment that was created as a result of unverifiable 
unreimbursed medical expenses in 2003 is valid.  

Turning to January 2005 through March 2005, the Board notes that 
the January 2006 decision had notified the appellant that the 
Veteran "is not entitled to the additional aid and attendance 
since he has left the nursing home in December of 2004."  The 
appellant was informed that the Veteran would not be eligible for 
aid and attendance benefits beginning in January 2005.  When the 
November 2006 decision restored the Veteran's aid and attendance 
award, it did so effective from March 30, 2005.  

The Board notes, however, that there is ample evidence of record 
verifying that, while the Veteran had left The Greenbriar in 
December 2004, he was a patient at NHC Healthcare, a skilled 
nursing facility, from December 13, 2004, through March 28, 2005.  
The Board thus finds that the Veteran was still entitled to 
receive pension benefits at the aid and attendance rate from 
January 2005 through March 2005.  

A December 2006 report of contact with NHC reflects that the 
Veteran paid nothing out of pocket until March 2005.  A receipt 
for that month reflects that he paid $1,524 from March 16 through 
March 27.  Prior to this, his insurance paid his co-payment and 
Medicare paid the rest.  

A noted above, the MAPR from December 2004 for a veteran with one 
dependent who is entitled to aid and attendance benefits was 
$20,099.  Unreimbursed medical expenses in excess of $1004 could 
be deducted.

As noted in the March 2007 award letter, VA has verified family 
medical expenses totaling $9,961 from January 2005 through March 
2005, and expenses totaling $37,876 from April 2005 through 
November 2005.  The total medical expenses from this period far 
exceed the $20,099 MAPR for that period and reduce the Veteran's 
countable income to $0.  The Board finds that the Veteran is 
entitled to receive $1,674 from January 2005 through March 2005.  
Because the Veteran has only been paid $150 in each of those 
months, an additional underpayment of $4,572 has been created.  
The Board thus finds that the total underpayment that was created 
by the March 2007 notification letter should have been $42,462, 
while the total overpayment should have been $20,262.34.  This 
would lead to a net underpayment of $22,199.66.  As discussed 
above, the appellant was awarded a retroactive payment of 
$17,627.66 in March 2007.  As a result of the Board's decision 
herein, she is owed an additional $4,572.





ORDER

An overpayment of pension benefits in the amount of $20,262.34 
was properly created.  

The Veteran's entitlement to pension benefits from January 2005 
through March 2005 was improperly calculated, resulting in a net 
underpayment of benefits in the amount of $4,572.


REMAND

The Board notes that the appellant has been assessed as having 
incurred overpayment debts in the amounts of $9,625 in June 2007, 
of $987 in December 2007, and of $22,667 in March 2009.  None of 
these debts appears to be directly related to the overpayment 
that was decided above.  Thus, these are each separate issues 
over which the Board does not have jurisdiction.  

The appellant filed separate notices of disagreement objecting to 
these debt calculations in January 2008 and May 2009.  Thus far, 
no statement of the case has been issued for either notice of 
disagreement.  While it appears as though the $987 debt may be a 
recalculation of the $9,625 debt and that the retroactive payment 
of $9,400 may have corrected any calculation error in the $9,625 
debt, a review of the evidence of record does not make it 
perfectly clear that this is the case.  

The Court has held that the filing of a notice of disagreement 
initiates the appeal process, and that the failure of the RO to 
issue a statement of the case is a procedural defect requiring a 
remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Therefore, the issue of the validity of debts in the amounts of 
$9,625, $987, and $22,667 must be remanded for the issuance of a 
statement of the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Issue a statement of the case addressing the 
issues of the validity of debts in the 
amounts of $9,625, $987, and $22,667.  
Specific findings should be made concerning 
whether any of these debts has already been 
deemed invalid.  Clearly explain to the 
appellant how all of these debts were 
incurred and calculated, whether or how they 
have already been paid off, and whether or 
how the appellant has been repaid for any 
debts that were later invalidated.  The 
appellant should be provided the opportunity 
to perfect a timely substantive appeal (VA 
Form 9) with respect to this issue.  The RO 
is free to undertake any additional 
development deemed necessary.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


